The plaintiff’s petition for certification for appeal from the Appellate Court, 34 Conn. App. 833 (AC 11058), is granted, limited to the following issues:
*919Decided September 20, 1994
The Supreme Court docket number is SC 15038.
Michael P. Del Sole, in support of the petition.
“1. Did the Appellate Court properly conclude that Public Acts 1993, No. 93-77, applied to the defendant’s claim because that claim was not a ‘final judgment’ within the meaning of Public Acts 1993, No. 93-77?
“2. If the answer to question 1. is yes, did the Appellate Court properly conclude that the application of Public Acts 1993, No. 93-77, to the facts of this case did not violate the plaintiff’s rights under: (a) article first, § 1, of the Connecticut constitution; (b) article first, § 10, of the United States constitution; (c) the due process clause of the fourteenth amendment to the United States constitution; or (d) article first, § 10, of the Connecticut constitution?”